ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-210 and DRB 07-217, concluding on the *167record certified to the Board pursuant to Rule l:20-4(f) (default by respondent), that KATHLEEN D. WARGO of MORRIS-TOWN, who was admitted to the bar of this State in 1987, and who has been temporarily suspended from the practice of law since January 17, 2007, should be suspended from the practice of law for a period of one year for violating RPC 1.3(lack of diligence), RPC 1.4(b) (failure to keep client reasonably informed), RPC 1.15(b) (failure to promptly deliver funds), RPC 8.1(b) (failure to cooperate with ethics authorities), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having further concluded that prior to reinstatement to practice, respondent should be required to complete twelve hours of courses in Professional Responsibility;
And KATHLEEN D. WARGO having been ordered to show cause why she should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that KATHLEEN D. WARGO is suspended from the practice of law for a period of one year and until the further Order of the Court, effective immediately; and it is further
ORDERED that prior to reinstatement to practice, respondent shall enroll in and complete twelve hours of courses in professional responsibility approved by the Office of Attorney Ethics and submit proof of her successful completion thereof to the Office of Attorney Ethics; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20—20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC *1688.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.